Citation Nr: 1126366	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  07-25 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in pertinent part, increased the assigned rating for the Veteran's service-connected PTSD to 50 percent, effective August 16, 2006.  The RO also denied the Veteran's claim of entitlement to a TDIU.

This case was previously before the Board in November 2009, at which time it was remanded for further development to include a new VA medical examination of the Veteran's service-connected PTSD.  Such an examination was accomplished in June 2010, which, as detailed below, the Board finds is adequate for resolution of this case.  All other development directed by the November 2009 remand appears to have been accomplished, and was acknowledged as such  by the Veteran's accredited representative in a May 2011 statement.  Therefore, a new remand is not required in order to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the instant case have been completed.

2.  The Veteran's service-connected PTSD is not manifested by deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

3.  In addition to his PTSD, the Veteran is service-connected for hearing loss of the right ear, and right cord hydrocele.  Both of these disabilities are rated as noncompensable (zero percent disabling).  

4.  The preponderance of the evidence is against a finding that the Veteran is unable to obtain and/or maintain substantially gainful employment due solely to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for the Veteran's service-connected PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.10, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for assignment of a TDIU due to service-connected disabilities are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 3.340, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via letters dated in September and October 2006, both of which were clearly sent prior to the January 2007 rating decision that is the subject of this appeal.  He was also sent additional notification via letters dated in December 2009, May 2010, and June 2010, followed by readjudication of the appeal by a November 2010 Supplemental Statement of the Case which "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

Taken together, the aforementioned VCAA letters informed the Veteran of what was necessary to substantiate his current appellate claims, what information and evidence he must submit, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or to submit any evidence in his possession that was relevant to the case.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, supra.  Moreover, the Veteran was provided with the information regarding disability rating(s) and effective date(s) mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.   The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  Various records were obtained and considered in conjunction with this case.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, and nothing indicates he has identified the existence of any other relevant evidence that has not been obtained or requested.  Specifically, he has not indicated there are outstanding records which document symptomatology of his service-connected disabilities that are not demonstrated by the evidence of record.  Moreover, he was accorded VA medical examinations regarding this case in October 2006 and June 2010 which included findings as to the service-connected PTSD that are consistent with the relevant rating criteria.  Although the Board finds, as detailed below, that certain findings on the October 2006 examination are inconsistent with the other evidence of record, no such deficiency is demonstrated by the more recent June 2010 examination.  Moreover, no inaccuracies or prejudice is demonstrated with respect to this examination.  Accordingly, the Board finds that the June 2010 examination is adequate for resolution of this case.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

PTSD

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Diagnostic Code 9411 provides that PTSD is evaluated under the general rating formula used to rate psychiatric disabilities other than eating disorders, pursuant to 38 C.F.R. § 4.130.  When a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication, a noncompensable (zero percent) evaluation is warranted.  Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication warrants a 10 percent evaluation. 

A 30 percent disability rating is in order when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintain effective work and social relationships. 

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

In addition, when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

Initially, the Board acknowledges that the record reflects the Veteran's PTSD is manifested by anxiety, depressed mood, and chronic sleep impairment.  However, such symptomatology is associated with the criteria for a 30 percent rating, and does not provide a basis for a rating in excess of 50 percent.

The Board further finds that the Veteran's service-connected PTSD is not manifested by deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

The Board acknowledges that the October 2006 VA examiner stated that the Veteran had frequent, even daily suicidal ideation about shooting himself.  However, it was also stated that he would not do this because of the effect on his family and his religious beliefs.  The Board also notes that an outpatient treatment record dated the day after the examination stated he had no suicidal thoughts or plan.  Similar findings were noted on outpatient treatment records dated in January 2005, June 2006, and May 2007.  Moreover, the June 2010 VA examination found there were no suicidal thoughts.

Nothing in the record on file indicates the Veteran experiences obsessional rituals which interfere with routine activities, nor near-continuous panic or depression affecting the ability to function independently, appropriately and effectively.  In fact, the October 2006 VA examination noted, in part, that he was independent of others to perform activities of daily living.  The June 2010 examination also found he did not have obsessive/ritualistic behavior, nor inappropriate behavior.  Moreover, he was able to maintain minimum personal hygiene, and there was no problem with activities of daily living.

The Veteran's speech was found to have regular rate and rhythm in the June 2006 outpatient treatment records.  Similarly, he was found to have normal rate and rhythm on the October 2006 VA medical examination.  Further, his speech was found to be unremarkable on the June 2010 VA medical examination.  In other words, his speech is not intermittently illogical, obscure, or irrelevant

The record also does not reflect the Veteran's service-connected PTSD has resulted in impaired impulse control (such as unprovoked irritability with periods of violence).  For example, there is no indication of any such impairment in the outpatient treatment records or the October 2006 VA medical examination.  Further, the June 2010 VA medical examination found that the Veteran did not have inappropriate behavior, homicidal thoughts, nor episodes of violence.  Moreover, the extent of his impulse control was found to be good.

The October 2006 VA medical examination found that the Veteran was oriented times 4, as did the treatment records dated the day following this examination.  Subsequent outpatient treatment records from May 2007 noted that he was intact to all spheres.  Moreover, the June 2010 VA medical examination found that his orientation was intact to person, place, and time.  In short, he does not have spatial disorientation.

The Board also notes that there is no evidence of any neglect of personal appearance and/or hygiene in the outpatient treatment records.  In addition, the October 2006 VA medical examination noted that he was casually, neatly dressed.  Similarly, the June 2010 VA medical examination found that he was appropriately and casually dressed.  Further, as noted above, this examination found that he was able to maintain minimum personal hygiene, and there was no problem with activities of daily living.

The Board also notes that the October 2006 VA medical examination found that the Veteran's fund of knowledge was above average, and that there was no evidence of any thought disorder.  Outpatient treatment records dated in October 2006 and May 2007 found his thought process to be linear and goal-directed, and that his thought content was normal.  His thought process was also found to be unremarkable on the June 2010 VA medical examination.  In regard to judgment, it was noted that he understood outcome of behavior.  Moreover, the examiner found that the Veteran's PTSD signs and symptoms did not result in deficiencies in the following areas (judgment, thinking, family relations, work, mood or school).

The Board acknowledges that the Veteran's PTSD has resulted in some degree of occupational and social impairment.  However, all compensable evaluations under the schedular criteria include such impairment.  Therefore, the issue is whether the level of the Veteran's occupational and social impairment is of such severity as to warrant a rating in excess of 50percent.

Regarding his occupational history, the records reflects the Veteran has been unemployed since 2006.  However, the record reflects he lost employment due to violation of the company drug policy; i.e., substance abuse issues.  Further, the October 2006 VA examiner noted that the Veteran admitted his narcotic use was related to his pain syndrome as opposed to his psychiatric symptoms even though the narcotics did make his anxiety and depression better.  In short, it does not appear he lost his employment due to the service-connected PTSD.

With respect to social history, the record reflects the Veteran has been married to his spouse for many years, and that they have children.  Granted, the Veteran reported at the October 2006 VA examination that he had trouble dealing with crowds and groups, and did not go out in public much.  It was also noted that he was distant and from his spouse and family.  Similarly, at the June 2010 VA medical examination it was noted that he and his spouse were both emotionally distant with each other - "just live together."  Nevertheless, the October 2006 VA examiner found that the Veteran did seem to have adequate social support from his spouse and family.  The June 2010 VA medical examination noted that his relationship with his children was much better.  Further, it was noted that he helped out at a veterans service organization, and spent more time with veterans and their families than with civilians.  

Also of importance in evaluating the Veteran's level of occupational and social impairment are the global assessment of functioning (GAF) scores he has been assigned, because such designations are based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

The Board observes that the October 2006 VA medical examination found that the Veteran's current GAF, and best GAF in the past year, were both 35.  In general, Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  However, the examiner also stated that the Veteran was moderately to severely impaired socially and recreationally, and that there was a mild to moderate degree of impairment psychiatrically in vocational problems.  As such, the examiner's own description of this impairment does not appear consistent with the GAF score assigned.  

No GAF scores appear to have been assigned in the June or October 2006 VA outpatient treatment records.  The May 2007 VA outpatient treatment records assigned a GAF score of 75.  GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  

Finally, the June 2010 VA medical examination of 55.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  The examiner did acknowledge that there was reduced reliability and productivity due to PTSD symptoms.  However, stated that Veteran did not have total occupational and social impairment due to his PTSD signs and symptoms; nor did his PTSD signs and symptoms did result in deficiencies in the following areas (judgment, thinking, family relations, work, mood or school).

In view of the foregoing, the Board finds that the level of the Veteran's occupational and social impairment due to his service-connected PTSD during the pendency of this appeal has been adequately reflected by the current 50 percent rating; his occupational and social impairment does not constitute the type of difficulty in adapting to stressful circumstances (including work or a worklike setting) and/or inability to establish and maintain effective relationships to warrant a rating in excess of 50 percent under Diagnostic Code 9411.

For these reasons, the Board finds that the Veteran does not meet or nearly approximate the criteria for a schedular rating in excess of 50 percent for his service-connected PTSD.  In making this determination, the Board considered the applicability of "staged" ratings in accord with Hart, supra.  However, the record does not reflect there were any distinctive period(s) where the Veteran met or nearly approximated the criteria for a rating in excess of that which is currently in effect.

In exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be approved provided the case presents such an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied. Specifically, the Court stated that the determination of whether a claimant is entitled to an extra- schedular rating under § 3.321 is a three-step inquiry. 

First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization." 

Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

In this case, the Board concurs with the RO's determination that consideration of an extraschedular rating is not warranted in this case.  The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule.  Here, the Veteran's symptomatology is fully addressed by the rating criteria under which this disability is currently rated.  Therefore, the Board finds that the rating criteria reasonably describes the Veteran's disability level and symptomatology for his service-connected PTSD.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  The Board further notes that it does not appear the Veteran has been hospitalized for his PTSD during the pendency of this case.  Moreover, as detailed above, the Board specifically took into consideration the Veteran's level of occupational impairment, and determined that it was adequately reflected by the current schedular rating.  In addition, there is no evidence in the medical records of an exceptional or unusual clinical picture, or of any other reason why an extraschedular rating should be assigned.

For these reasons, the Board has determined that referral of the case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

The Board further notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  However, the Veteran has perfected an appeal of entitlement to TDIU based upon all of his service-connected disabilities, and it will be adjudicated below.

TDIU

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. 
§ 3.340(a).

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, providing at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

For the reasons detailed above, the Board has determined that the Veteran's PTSD warrants no more than the current 50 percent rating.  In addition to his PTSD, the Veteran is service-connected for hearing loss of the right ear, and right cord hydrocele.  Both of these disabilities are rated as noncompensable.  As such, his overall combined rating is 50 percent.  See 38 C.F.R. § 4.25.  As such, he does not satisfy the schedular requirements for consideration of a TDIU.  38 C.F.R. §§ 3.340, 4.16(a).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating as set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321.  Accordingly, the Board has considered whether the Veteran's claim for TDIU should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).

For a veteran to prevail on a claim for TDIU on an extraschedular basis, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  See Van Hoose, supra.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Id.

The record reflects little or no impairment attributable to the service-connected hearing loss of the right ear, and right cord hydrocele, as demonstrated by their noncompensable evaluations.  Moreover, the Board has already determined that the level of the Veteran's occupational impairment due to his service-connected PTSD is adequately reflected by the current 50 percent schedular rating.  See Van Hoose, supra.  The Board further notes loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  

In addition, the Board reiterates that the Veteran lost his employment in 2006 due to substance abuse, and not his service-connected disabilities.  Further, as noted by the October 2006 VA examiner, the Veteran attributed his narcotic use to a nonservice-connected pain disorder.  

In summary, the Veteran does not satisfy the requirements for consideration of a TDIU on a schedular basis; and the record reflects he experiences significant impairment due to his nonservice-connected disabilities such as substance abuse. Although the Board does not dispute that he experiences impairment due to his service-connected disabilities, especially the PTSD, this appears to be adequately reflected by the current combined schedular rating of 50 percent.  Based on the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran is unable to obtain and/or maintain substantially gainful employment due solely to his service-connected disabilities.









	(CONTINUED ON NEXT PAGE)



Conclusion

For the reasons stated above, the Board concludes that the preponderance of the evidence is against the Veteran's current appellate claims.  As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal with respect to these claims must be denied.


ORDER

Entitlement to a rating in excess of 50 percent for PTSD is denied.

Entitlement to a TDIU due to service-connected disabilities is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


